DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/5/20 was/were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 8: determining that a contractor is approved to move the land rig;
providing the contractor access to a contractor web access application on a contractor after the contractor is approved to move the land rig;
receiving a list of personnel that will move the land rig from the contractor, wherein the list of personnel is transmitted by the contractor through the contractor web access application to a client;
receiving a list of equipment that will move the land rig from the contractor, wherein the list of equipment is transmitted by the contractor through the contractor web access application to the client, and wherein the list of equipment comprises a certification of the equipment and a validity period for the certification;
determining, using the client, that the personnel in the list of personnel are approved to perform the job by comparing past experience and certifications of the personnel to first predetermined standards;
determining, using the client, that the equipment in the list of equipment is approved to perform the job by comparing certifications of the equipment to second predetermined standards;

scanning the identification devices a first time to produce first identification information when the contractor, the personnel, and the equipment arrive at a location of the land rig;
comparing, using the client computer, the first identification information to the list of personnel and the list of equipment;
determining, using the client computer, that the personnel in the first identification information match the personnel listed in the list of personnel based upon the comparison;
determining, using the client computer, that the equipment in the first identification information matches the equipment listed in the list of equipment based upon the comparison; and
granting the contractor authorization to commence moving the land rig based at least partially upon the determination that the personnel in the list of personnel are approved to move the land rig, the determination that the equipment in the list of equipment is approved to move the land rig, the determination that the personnel in the first identification information match the personnel listed in the list of personnel, and the determination that the equipment in the first identification information matches the equipment listed in the list of equipment.
Claim 1 and 16: the same analysis as claim(s) 8.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include client computer, identification devices (claim(s) 1, 8, 16), contractor computer (claim(s) 1 and 8), a scanning device (claim(s) 1, 16), client and contractor computer (claim(s) 7), and scanning device (claim(s) 17-18).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-7, 9-15, and 17-20 add to or further define the abstract idea of claim(s) 1, 8, and 16 with additional steps to a) to determine an incident occurred and the job was completed, generating a report, scanning a second time, notifying of completed job and departure of people and equipment and/or and/or b) further define standards, scanning device.  These claim(s) do not recite additional elements beyond claim(s) 7 and 17-18 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5, 8-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benbassat et al. (US 2003/0033184 A1) in view of Chen et al. (US 2004/0100384 A1), Hansan et al. (US 2009/0327006 A1), and Reach published April 2018 (reference U on the Notice of References Cited).

Regarding claim 8, Benbassat teaches determining that a contractor is approved to perform a job;
providing the contractor access to a contractor web access application on a contractor computer after the contractor is approved to perform the job;
receiving data and a list of personnel that will perform the job, and wherein data is transmitted by the contractor through the contractor web access application to a client computer;
receiving data and a list of equipment that will perform the job and wherein data is transmitted by the contractor through the contractor web access application to the client computer, and wherein the data comprises data;
providing data to the contractor and the contractor and the personnel [see at least [0018, 0037, 0146] a computer performs the tasks; [0016-0017, 0040-0049, 0002] hire a primary contractor for a job, the contractor then determines subcontractors when specific conditions arise, and subcontractor employees and other resources (such as equipment) that will perform the job; [0146-0152, 0167-0171] web access application to transfer data from customer to contractor or vice versa; abstract and [0017] transfer data (of [0147, 0017] ) such as “A long term forecasting module enables one or more users simultaneously working on that module to assign tasks that should be fulfilled in the each specific region, based on analysis of past demand and actual service operations”].

Benbassat A) in the field of managing service organizations in various fields of work teaches the users (contractor and subcontractor) being managed to perform work by a customer (via the system), data transfer between users and customer, the work being performed, and analysis of the work being performed B) but doesn’t/don’t 
wherein data comprises a certification of the equipment and a validity period for the certification;
determining, using the client computer, that the equipment in the list of equipment is approved to perform the job by comparing certifications of the equipment to second predetermined standards;
a plurality of identification devices, wherein a first of the identification devices is to be worn by a user, a second of the identification devices is to be worn by one of a second user, and a third of the identification devices is to be coupled to the equipment;
scanning the identification devices a first time to produce first identification information when the users (a user and one a second user) and the equipment arrive at a location of the land rig;
comparing, using the client computer, the first identification information to the list of personnel and the list of equipment;
determining, using the client computer, that the personnel in the first identification information match the personnel listed in the list of personnel based upon the comparison;
determining, using the client computer, that the equipment in the first identification information matches the equipment listed in the list of equipment based upon the comparison; and
granting a user authorization to commence performing the job based at least partially upon the determination that the personnel in the list of personnel are approved to perform the job, the determination that the equipment in the list of equipment is approved to perform the job, the determination that the personnel in the first identification information match the personnel listed in the list of personnel, and the determination that the equipment in the first identification information matches the equipment listed in the list of equipment [see at least [0039-0040] additional equipment data used to determine if equipment satisfies particular criteria such as required or performed periodic maintenance;
[0038] identification devices assigned to all users “individual smart tags assigned or otherwise associated with each individual 30”; [0010] “A smart tag is configured with the identified equipment”;
[0038, 0026, 0009] list of equipment required for a user, a database of users, and grant access to individual to enter the controlled area where work is performed (perform the job) when check of scanned user and equipment to list of equipment for the user is verified; [0040] a computer system 40 that is in communication with a scanner 16; [0014, 0009] grant access to worker to enter the controlled area where work is performed (perform the job) based on worker being approved “In some cases, the individual … may require additional approval from a supervisor before being allowed access to an area or item of equipment”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benbassat with Chen to include the limitation(s) above as disclosed by Chen.  Doing so would help further define Benbassat’s (see Benbassat [0002] ) service professionals and other resources including equipment and thus improve Benbassat’s (see Benbassat [0083] ) data used 
Furthermore, all of the claimed elements were known in the prior arts of modified Benbassat and Chen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Benbassat in view of Chen A) in the field of managing service organizations in various fields of work teaches the users (contractor and subcontractor) being managed to perform work by a customer (via the system), data transfer between users and customer, the work being performed including checking in, and analysis of the work being performed B) but doesn’t/don’t explicitly teach the specifics of data transfer between users and customer C) however Hansan discloses
receiving a list;
receiving a list;
determining, using the client computer, that the personnel in the list of personnel are approved to perform the job by comparing past experience and certifications of the personnel to first predetermined standards [see at least Fig. 5 item 510 and [0048, 0078] receive multiple lists from contractor including a checklist and excel list where Fig. 5 item 510 shows “IMPORT LIST OF EMPLOYEES (EXCEL FILE)”; [0119] “The present invention can also assist an entity to ensure the integrity of its organization by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benbassat in view of Chen with Hanson to include the limitation(s) above as disclosed by Hanson.  Doing so would help improve Benbassat in view of Chen’s (see Benbassat [0083] ) forecasting module used to make future selections of workers by having specific information on service operators skill set to compare against actual service operations performance [see at least Hanson [0021] ].
Furthermore, all of the claimed elements were known in the prior arts of modified a) Benbassat in view of Chen and b) Hanson and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Benbassat in view of Chen and Hanson A) in the field of managing service organizations in various fields of work teaches the users (contractor and subcontractor) being managed to perform work by a customer (via the system), data transfer between 
a method for moving a land rig, comprising:
to move the land rig;
that will move the land rig;
the land rig;
moving the land rig [see at least [pg 2] real time determinations of rig move throughout the move “Through on-site coaching and REACH facilitated planning meetings, the team refines and implements changes in the new plan over successive rig moves, always with the safety of the operation in mind.” and “The near real-time data captured and the output yielding from the data enhances your process by: Providing 24/7 location and rig equipment status visibility throughout the move. Allowing for a quantitative measure of rig move performance, by the move, segment and load.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benbassat in view of Chen and Hanson with Reach to include the limitation(s) above as disclosed by Reach.  Doing so would help further define Benbassat in view of Chen and Hanson’s (see Benbassat [0002, 0083] ) various fields of work and actual service operations performance to include moving a land rig and thus improve Benbassat in view of Chen and Hanson’s (see Benbassat [0083] ) data used to make future selections of workers by having more specific actual service operations performance based on both knowing the actual field of work and the work being done [see at least Reach [pg 1-2] ].



Regarding claim(s) 1 & 16, 2, 3 & 19, and 17, the claim(s) recite(s) analogous limitations to claim(s) 8 above and is/are therefore rejected on the same premise.


Regarding claim 9, modified Benbassat teaches the method of claim 8.

Modified Benbassat doesn’t/don’t explicitly teach but Hansan discloses wherein the list of personnel comprises the past experience and certifications of the personnel [see at least Fig. 5 item 510 and [0048, 0078] receive multiple lists from contractor including a checklist and excel list where Fig. 5 item 510 shows “IMPORT LIST OF EMPLOYEES (EXCEL FILE)” or “ENTITY ENTERS IN INFORMATION ABOUT EACH EMPLOYEE”; [0119] “The present invention can also assist an entity to ensure the integrity of its organization by doing the legwork to authenticate partner or outsource businesses and organizations, subcontractors and vendors and the employees of all of the above.”; Fig. 5 and [0078] Fig. 5 item 520 ad 530 determine and present verification of employees; [0012, 0018, 0039, 0054, 0069] verification of employees includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Benbassat with Hanson to include the limitation(s) above as disclosed by Hanson.  Doing so would help improve modified Benbassat’s (see Benbassat [0083] ) forecasting module used to make future selections of workers by having specific information on service operators skill set to compare against actual service operations performance [see at least Hanson [0021] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Benbassat and Hanson and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, modified Benbassat teaches the method of claim 8 as well as first and second predetermined standards.

Modified Benbassat doesn’t/don’t explicitly teach but Hansan discloses wherein the predetermined standards are made by a company that hires the contractor [see at least Figs. 15A and 15B and [0120-0121, 0054] predetermined standards can be selected by an entity and include standards by an organization or an association such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Benbassat with Hanson to include the limitation(s) above as disclosed by Hanson.  Doing so would help improve modified Benbassat’s (see Benbassat [0083] ) forecasting module used to make future selections of workers by having specific information on service operators skill set to compare against actual service operations performance [see at least Hanson [0021] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Benbassat and Hanson and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11, modified Benbassat teaches the method of claim 8 as well as first and second predetermined standards.

Modified Benbassat doesn’t/don’t explicitly teach but Hansan discloses wherein the predetermined standards are made by an organization or association [see at least Figs. 15A and 15B and [0120-0121, 0054] predetermined standards can be selected by an entity and include standards by an organization or an association such as professional license; [0119] “The present invention can also assist an entity to ensure the integrity of its organization by doing the legwork to authenticate partner or outsource businesses and organizations, subcontractors and vendors and the employees of all of the above.”; Fig. 5 and [0078] Fig. 5 item 520 ad 530 determine and present verification of employees; [0012, 0018, 0039, 0054, 0069] verification of employees includes verifying information submitted by entity (see Fig. 5 and [0078] above for information submitted by entity) including “Traditionally, employers have led the effort to check employees as part of the hiring process checking areas like criminal history, driving record, drug testing, professional licenses, employment history and references.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Benbassat with Hanson to include the limitation(s) above as disclosed by Hanson.  Doing so would help improve modified Benbassat’s (see Benbassat [0083] ) forecasting module used to make future selections of workers by having specific information on service operators skill set to compare against actual service operations performance [see at least Hanson [0021] ].


Regarding claim 4 and 13, modified Benbassat teaches the method of claim 8.

Modified Benbassat doesn’t/don’t explicitly teach but Reach discloses further comprising:
determining that an incident occurs while moving the land rig that delays moving the land rig; and
determining that the land rig has been moved [see at least [pg 1] an incident that occurs “Many factors, such as planning, communications, allocation of people and equipment, variance from Standard Operating Procedures and logistical issues can cause interruptions in the rig move process.”; [pg 2] real time determinations of rig move throughout the move “Through on-site coaching and REACH facilitated planning meetings, the team refines and implements changes in the new plan over successive rig moves, always with the safety of the operation in mind.” and “The near real-time data captured and the output yielding from the data enhances your process by: Providing 24/7 location and rig equipment status visibility throughout the move. Allowing for a quantitative measure of rig move performance, by the move, segment and load.”].
the limitation(s) above as disclosed by Reach.  Doing so would help further define modified Benbassat’s (see Benbassat [0083] ) actual service operations performance and thus improve Benbassat’s (see Benbassat [0083] ) data used to make future selections of workers by having by comparing modified Benbassat’s specific information on service operators including personnel and equipment against specific actual service operations performance [see at least Reach [pg 1-2] ]
Furthermore, all of the claimed elements were known in the prior arts of modified Benbassat and Reach and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5 and 14, modified Benbassat teaches the method of claim 13 as well as the list of personnel, the list of equipment, the determination that the personnel in the first identification information match the personnel listed in the list of personnel, the determination that the equipment in the first identification information matches the equipment listed in the list of equipment, an indication that the incident occurred, and an indication that land rig has been moved.

Benbassat teaches further comprising generating a report using the client computer, wherein the report comprises data [see at least [0086] “D. Analysis Module: 


Regarding claim(s) 20, the claim(s) recite(s) analogous limitations to claim(s) 5 and 14 above and is/are therefore rejected on the same premise.


Regarding claim 12, modified Benbassat teaches the method of claim 8 as well as that the personnel and the equipment have arrived at the location of the land rig.

Benbassat teaches further comprising notifying the contractor and a client of data [see at least [0146-0147] user interface for communication between customer and contractor; [0086] communication such as a report].

Claim(s) 6-7, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benbassat in view of Chen, Hansan, and Reach as applied to claim(s) 1, 8, and 16 above and further in view of Friedman et al. (US 2012/0293301 A1).

Regarding claim 15, modified Benbassat teaches the method of claim 8
and Benbassat teaches notifying the client computer and notifying the contractor computer, via the contractor web access application, of data [see at least [0146-0147] 

Modified Benbassat doesn’t/don’t explicitly teach but Reach discloses the contractor, the personnel, and the equipment have moved the land rig; and
the land rig has been moved [see at least [pg 2] real time determinations of rig move throughout the move “Through on-site coaching and REACH facilitated planning meetings, the team refines and implements changes in the new plan over successive rig moves, always with the safety of the operation in mind.” and “The near real-time data captured and the output yielding from the data enhances your process by: Providing 24/7 location and rig equipment status visibility throughout the move. Allowing for a quantitative measure of rig move performance, by the move, segment and load.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Benbassat with Reach to include the limitation(s) above as disclosed by Reach.  Doing so would help further define modified Benbassat’s (see Benbassat [0083] ) actual service operations performance and thus improve Benbassat’s (see Benbassat [0083] ) data used to make future selections of workers by having by comparing modified Benbassat’s specific information on service operators including personnel and equipment against specific actual service operations performance [see at least Reach [pg 1-2] ]
Furthermore, all of the claimed elements were known in the prior arts of modified Benbassat and Reach and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 

Modified Benbassat doesn’t/don’t explicitly teach but Friedman discloses further comprising:
scanning the identification devices a second time to produce second identification information after users and the equipment have moved around the work site; and
users moved around the work site and the users and the equipment are leaving [see at least [0064, 0070, 0072] each of the various equipment and representatives are added to the system to gain access to a work site; [0084-0085] the various equipment and representatives gain access to work site via scanning; [0100] scan user badges as users move through work site to create audit trail including leaving the facility thus implying audit trail including noting of finishing the job].
[see at least [0064, 0070, 0072] for a list of personnel to complete a job and equipment; [0157, 0163-0164, 0166, 0032, 0083] authorization (grant to begin work) based on rfid for personnel and equipment (vehicle); [0084-0085, 0100] additional authorization (grant to begin work) based on scan of rfid for personnel and/or vehicle to keep track or location of personnel and/or vehicle; [0002, 0047, 0076] equipment and personnel perform job at loading dock and similar areas].


Regarding claim(s) 6-7 and 18, the claim(s) recite(s) analogous limitations to claim(s) 15 above and is/are therefore rejected on the same premise.


Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624